DETAILED ACTION
Claims 1-20 are presented for examination.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings received on 29 September 2020 are accepted.
Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because:
The abstract begins “In some embodiments, ….” This is language which can be implied.
Correction is required.  See MPEP § 608.01(b).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 1 and 11 recite “optimizing, …, an initial segmented design based on the design specification to create an improved segmented design.” Neither the optimization nor the resulting improvement is defined. The term “optimizing” and “improved” is a relative term which renders the claim indefinite. Neither term is defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. What metric is being optimized? How is it being optimized? Given a segmented design, how does a person of ordinary skill in the art determine whether or not the particular segmented design has been optimized or not? The claims fail to define any kind of performance metric or loss function to define the optimization or improvement. Furthermore, the description of performance metrics and loss functions in the Specification fails to create a lexicographic definition.
Claims 1 and 11 recites “optimizing, …, the perturbed segmented design to create a second improved segmented design.” Neither the optimization nor the resulting improvement is defined. The term “optimizing” and “improved” is a relative term which renders the claim indefinite. Neither term is defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. What metric is being optimized? How is it being optimized? Given a segmented design, how does a person of ordinary skill in the art determine whether or not the particular segmented design has been optimized or not? The claims fail to define any kind of performance metric or loss function to define the optimization or improvement. Furthermore, the description of performance metrics and loss functions in the Specification fails to create a lexicographic definition.
Dependent claims 2-10 and 12-20 are rejected for depending upon a rejected claim.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 8-11, and 18-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
To determine if a claim is directed to patent ineligible subject matter, the Court has guided the Office to apply the Alice/Mayo test, which requires:
1. Determining if the claim falls within a statutory category;
2A. Determining if the claim is directed to a patent ineligible judicial exception consisting of a law of nature, a natural phenomenon, or abstract idea; and
2B. If the claim is directed to a judicial exception, determining if the claim recites limitations or elements that amount to significantly more than the judicial exception. 
See MPEP §2106.
Step 2A is a two prong inquiry. MPEP §2106.04(II)(A). Under 2A(i), the first prong, examiners evaluate whether a law of nature, natural phenomenon, or abstract idea is set forth or described in the claim. Abstract ideas include mathematical concepts, certain methods of organizing human activity, and mental processes. MPEP §2106.04(a)(2). Under 2A(ii), the second prong, examiners determine whether any additional limitations integrates the judicial exception into a practical application. MPEP §2106.04(d).

Claims 1 and 11 step 2A(i):
The claim(s) recite:
… for creating a fabricable segmented design for a physical device …
the actions comprising: receiving, …, a design specification;
optimizing, …, an initial segmented design based on the design specification to create an improved segmented design;
perturbing, …, the improved segmented design to create a perturbed segmented design;
and optimizing, …, the perturbed segmented design to create a second improved segmented design.
Creating a design is a mental process comprising a series of evaluations and judgments about the design. These mental design steps can be performed mentally or with the aid of pencil and paper.
Receiving a design specification can be performed mentally by reading or observing respective listing of design specification or design requirements.
Each of the claimed optimizing steps do not specify any particular manner of making the optimization. Accordingly, the optimizing covers mentally deciding design changes which are evaluated to be an improvement.
Perturbing the design is extremely broad claim scope which encompasses any changing of the design to compare 
This falls within the mental processes grouping of abstract ideas. See MPEP §2106.04(a)(2).
Claims 1 and 11 step 2A(ii):
This judicial exception is not integrated into a practical application because:
The claim(s) recite:
1. A non-transitory computer-readable medium having logic stored thereon that, in response to execution by one or more processors of a computing system, causes the computing system to perform actions
… , by the computing system, ….
The computer system, computer-readable medium, and processor are each recited at a high-level of generality (i.e., as a generic processor performing generic computer functions) such that it amounts no more than mere instructions to apply the exception using a generic computer. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. See MPEP §2106.05(b) (“Merely adding a generic computer, generic computer components, or a programmed computer to perform generic computer functions does not automatically overcome an eligibility rejection. Alice Corp. Pty. Ltd. v. CLS Bank Int’l, 573 U.S. 208, 223-24, 110 USPQ2d 1976, 1983-84 (2014).”).
Claims 1 and 11 step 2B:
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception, when considered individually and in combination, because:
Here, the additional limitations are analyzed under step 2B the same as under step 2A(ii).

When further considering the claims as a whole and as an ordered combination the claims fail to amount to significantly more than the judicially excepted abstract idea.

Claims 8 and 18 step 2A(i):
Dependent claims recite at least the identified judicially excepted subject matter of their parent claim(s).
The claim(s) recite:
8. The non-transitory computer-readable medium of claim 1, wherein optimizing the initial segmented design based on the design specification to create the improved segmented design includes:
comparing, …, an optimized segmented design to the initial segmented design; and
using, …, the initial segmented design as the improved segmented design to be perturbed instead of the optimized segmented design in response to determining that the initial segmented design compares better than the optimized segmented design.
Comparing is an evaluation which can be performed mentally.
Making a decision based on the comparison of the initial and optimized segmented designs is a mental process comprising evaluation and opinion.
This falls within the mental processes grouping of abstract ideas. See MPEP §2106.04(a)(2).
Claims 8 and 18 step 2A(ii):
This judicial exception is not integrated into a practical application because:
Claim(s) do not recite any “additional” limitations.
Claims 8 and 18 step 2B:
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception, when considered individually and in combination, because:
Claim(s) do not recite any “additional” limitations.

When further considering the claims as a whole and as an ordered combination the claims fail to amount to significantly more than the judicially excepted abstract idea.

Claims 9 and 19 step 2A(i):
Dependent claims recite at least the identified judicially excepted subject matter of their parent claim(s).
The claim(s) recite:
9. The non-transitory computer-readable medium of claim 8, wherein comparing the optimized segmented design to the initial segmented design includes at least one of:
determining, …, a performance loss of the optimized segmented design and the initial segmented design; and
determining, …, a fabrication loss of the optimized segmented design and the initial segmented design.
Determining the performance loss or fabrication loss in an unspecified manner includes determining performance loss and fabrication loss estimates by mental evaluation. Mental evaluation steps are mental processes.
This falls within the mental processes grouping of abstract ideas. See MPEP §2106.04(a)(2).
Claims 9 and 19 step 2A(ii):
This judicial exception is not integrated into a practical application because:
Claim(s) do not recite any “additional” limitations.
Claims 9 and 19 step 2B:
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception, when considered individually and in combination, because:
Claim(s) do not recite any “additional” limitations.

When further considering the claims as a whole and as an ordered combination the claims fail to amount to significantly more than the judicially excepted abstract idea.

Claims 10 and 20 step 2A(i):
Dependent claims recite at least the identified judicially excepted subject matter of their parent claim(s).
The claim(s) recite:
10. The non-transitory computer-readable medium of claim 1, wherein the actions further comprise:
determining, …, whether the second improved segmented design is fabricable; and
Determining whether the improved segmented design is fabricable encompasses mental evaluations of whether or not the design is fabricable.
This falls within the mental processes grouping of abstract ideas. See MPEP §2106.04(a)(2).
Claims 10 and 20 step 2A(ii):
This judicial exception is not integrated into a practical application because:
The claim(s) recite:
in response to determining that the second improved segmented design is fabricable, transmitting, …, the second improved segmented design to a fabrication system to fabricate the physical device.
Transmitting the resulting design is insignificant post solution activity in the form of outputting the result of the abstract idea. A generic recitation to transmit or output the result of an abstract idea fails to integrate the abstract idea into a practical application. See MPEP §2106.05(g).
Claims 10 and 20 step 2B:
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception, when considered individually and in combination, because:
The claim(s) recite:
in response to determining that the second improved segmented design is fabricable, transmitting, …, the second improved segmented design to a fabrication system to fabricate the physical device.
Generic recitations of “receiving or transmitting data over a network” is well known, routine and conventional activity. See MPEP §2106.05(d)(II) first item (i).

When further considering the claims as a whole and as an ordered combination the claims fail to amount to significantly more than the judicially excepted abstract idea.
Streamlined Subject Matter Eligibility - §101
Claims 2 and 12 recite “updating, …, the improved segmented design using the random noise.” The Examiner views this stochastic design process as one which is generally unsuitable to be performed mentally. Accordingly, claims 2 and 12 and dependent claims therefrom are considered eligible subject matter under §101.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 8, 9, 11, 18, and 19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US 2021/0356738 A1 Fan, et al. [herein “Fan”].
Claim 1 recites “1. A non-transitory computer-readable medium having logic stored thereon that, in response to execution by one or more processors of a computing system, causes the computing system to perform actions.” Fan paragraph 155 lines 8-9 disclose “personal device 3280 may be a desktop computer, a laptop computer, a smart television, ….” A computer is a computing system. Fan paragraph 157 discloses “Optimizer element 3300 includes processor 3305, peripherals 3310, network interface 3315, and memory 3320.” A processor is a processor. A memory is a computer-readable medium.
Claim 1 further recites “for creating a fabricable segmented design for a physical device.” Fan paragraph 5 line 2 discloses “optimization of photonic devices.” A photonic device is a physical device. Fan paragraph 77 lines 5-6 disclose “Among the most effective methods to design these devices is gradient-based topology optimization.”
Claim 1 further recites “the actions comprising: receiving, by the computing system, a design specification.” Fan paragraph 21 discloses “optimization of photonic devices, the method including receiving a set of variables including a set of refractive indices including a set of corresponding thicknesses.” The set of variables for the photonic device is an initial design specification.
Furthermore, Fan paragraph 79 discloses “geometric constraint is minimum feature size (MFS).” The minimum feature size is part of the design specification.
Claim 1 further recites “optimizing, by the computing system, an initial segmented design based on the design specification to create an improved segmented design.” Fan paragraph 77 lines 9-14 disclose:
Topology optimization is performed by discretizing the device structure into small voxels, initializing each voxel with grayscale dielectric permittivity values c, and then iteratively modifying these permittivity values in a manner that improves a figure of merit (FoM).
The initial discretized device structure is an initial segmented design. The voxels are segments of the design. Topology optimization is optimizing. Improving the figure of merit is creating an improved segmented design.
Claim 1 further recites “perturbing, by the computing system, the improved segmented design to create a perturbed segmented design.” Fan paragraph 91 teaches reparameterization and lines 14-18 disclose “constraints may be naturally imposed through mapping from base parameters to device patterns. Shown in the flow chart of the upper panel, each iteration includes a forward simulation from parameters to objective and a backward propagation of gradients to update the parameters.” Imposing constraints by mapping base parameters to device patterns is perturbing the base parameters to create a perturbed segmented design. The device pattern is a perturbed design.
Claim 1 further recites “and optimizing, by the computing system, the perturbed segmented design to create a second improved segmented design.” Fan paragraph 91 teaches reparameterization and lines 14-18 disclose “constraints may be naturally imposed through mapping from base parameters to device patterns. Shown in the flow chart of the upper panel, each iteration includes a forward simulation from parameters to objective and a backward propagation of gradients to update the parameters.” Imposing constraints by mapping base parameters to device patterns is perturbing the base parameters to create a perturbed segmented design. The device pattern is a perturbed design.
Forward simulation and back propagation of gradients to update parameters is optimizing the perturbed segmented design. The updated parameters are a second improved segmented design.
Claim 8 further recites “8. The non-transitory computer-readable medium of claim 1, wherein optimizing the initial segmented design based on the design specification to create the improved segmented design includes: comparing, by the computing system, an optimized segmented design to the initial segmented design; and using, by the computing system, the initial segmented design as the improved segmented design to be perturbed instead of the optimized segmented design in response to determining that the initial segmented design compares better than the optimized segmented design.” Fan paragraph 107 lines 13-14 disclose “evaluation of a loss function, and update of network weights that minimize the loss function.” The loss function is a performance loss. Minimizing the performance loss is using the better design from the evaluated loss function.
Claim 9 further recites “9. The non-transitory computer-readable medium of claim 8, wherein comparing the optimized segmented design to the initial segmented design includes at least one of: determining, by the computing system, a performance loss of the optimized segmented design and the initial segmented design; and determining, by the computing system, a fabrication loss of the optimized segmented design and the initial segmented design.” From the above list of alternatives the Examiner is selecting “determining, by the computing system, a performance loss of the optimized segmented design and the initial segmented design.”
Fan paragraph 107 lines 13-14 disclose “evaluation of a loss function, and update of network weights that minimize the loss function.” The loss function is a performance loss. Minimizing the performance loss is using the better design.
Furthermore, Fan paragraph 102 teaches “fabrication optimization.”
Claim 11 recites “11. A method of creating a fabricable segmented design for a physical device.” Fan paragraph 5 line 2 discloses “optimization of photonic devices.” A photonic device is a physical device. Fan paragraph 77 lines 5-6 disclose “Among the most effective methods to design these devices is gradient-based topology optimization.”
Claim 11 further recites “the method comprising: receiving, …, a design specification.” Fan paragraph 21 discloses “optimization of photonic devices, the method including receiving a set of variables including a set of refractive indices including a set of corresponding thicknesses.” The set of variables for the photonic device is an initial design specification.
Furthermore, Fan paragraph 79 discloses “geometric constraint is minimum feature size (MFS).” The minimum feature size is part of the design specification.
Claim 11 further recites a plurality of times “by a computing system.” Fan paragraph 155 lines 8-9 disclose “personal device 3280 may be a desktop computer, a laptop computer, a smart television, ….” A computer is a computing system. Fan paragraph 157 discloses “Optimizer element 3300 includes processor 3305, peripherals 3310, network interface 3315, and memory 3320.” A processor is a processor. A memory is a computer-readable medium.
Claim 11 further recites “optimizing, by the computing system, an initial segmented design based on the design specification to create an improved segmented design.” Fan paragraph 77 lines 9-14 disclose:
Topology optimization is performed by discretizing the device structure into small voxels, initializing each voxel with grayscale dielectric permittivity values c, and then iteratively modifying these permittivity values in a manner that improves a figure of merit (FoM).
The initial discretized device structure is an initial segmented design. The voxels are segments of the design. Topology optimization is optimizing. Improving the figure of merit is creating an improved segmented design.
Claim 11 further recites “perturbing, by the computing system, the improved segmented design to create a perturbed segmented design.” Fan paragraph 91 teaches reparameterization and lines 14-18 disclose “constraints may be naturally imposed through mapping from base parameters to device patterns. Shown in the flow chart of the upper panel, each iteration includes a forward simulation from parameters to objective and a backward propagation of gradients to update the parameters.” Imposing constraints by mapping base parameters to device patterns is perturbing the base parameters to create a perturbed segmented design. The device pattern is a perturbed design.
Claim 11 further recites “and optimizing, by the computing system, the perturbed segmented design to create a second improved segmented design.” Fan paragraph 91 teaches reparameterization and lines 14-18 disclose “constraints may be naturally imposed through mapping from base parameters to device patterns. Shown in the flow chart of the upper panel, each iteration includes a forward simulation from parameters to objective and a backward propagation of gradients to update the parameters.” Imposing constraints by mapping base parameters to device patterns is perturbing the base parameters to create a perturbed segmented design. The device pattern is a perturbed design.
Forward simulation and back propagation of gradients to update parameters is optimizing the perturbed segmented design. The updated parameters are a second improved segmented design.
Dependent claims 18 and 19 are substantially similar to claims 8 and 9 above and are rejected for the same reasons.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Fan as applied to claims 1 and 11 above, and further in view of US patent 11,340,585 B2 Aydin, et al. [herein “Aydin”].
Claim 10 further recites “10. The non-transitory computer-readable medium of claim 1, wherein the actions further comprise: determining, by the computing system, whether the second improved segmented design is fabricable.” Fan paragraph 102 discloses “to achieve extremely high performance and strictly satisfy fabrication constraints.” Satisfying fabrication constraints is determining that the optimized design is fabricable.
Claim 10 further recites “and in response to determining that the second improved segmented design is fabricable, transmitting, by the computing system, the second improved segmented design to a fabrication system to fabricate the physical device.” Fan does not explicitly disclose fabricating the resulting design; however, in analogous art of inverse design of optical devices, Aydin column 13 lines 40-44 teach:
In an operation 1125, the 3D-printer compatible file (e.g., .gcode file) is provided to a 3D-printer. In an operation 1130, the metadevice is printed with the 3D-printer. Any type of 3D-printer capable of the printing at the desired scale may be used.
Printing the device is fabricating the physical device. Note, the desired scale corresponds with a minimum features size taught by Fan.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Fan and Aydin. One having ordinary skill in the art would have found motivation to creating the resulting generated device design into the system of topology optimization for optical devices for the advantageous purpose of printing at the desired minimum features size scale. See Aydin column 13 lines 40-44.
Dependent claim 20 is substantially similar to claim 10 above and is rejected for the same reasons.
Allowable Subject Matter
Claims 2-7 and 12-17 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. §112(b) or 35 U.S.C. §112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
US 2021/0356738 A1 Fan, et al. [herein “Fan”] teaches a global optimization for the topology of a photonic device. Fan paragraph 4 teaches design of optical devices such as metasurfaces. Fan paragraph 91 teaches reparameterization and lines 14-18 disclose “constraints may be naturally imposed through mapping from base parameters to device patterns. Shown in the flow chart of the upper panel, each iteration includes a forward simulation from parameters to objective and a backward propagation of gradients to update the parameters.” Imposing constraints by mapping base parameters to device patterns is perturbing the base parameters to create a perturbed segmented design. The device pattern is a perturbed design. Forward simulation and back propagation of gradients to update parameters is optimizing the perturbed segmented design. The updated parameters are a second improved segmented design. However, Fan fails to teach dilating to determine a selected region and generating random noise within the selected region. Notably, the reparameterization is not a dilation of a violation map to determine a selected region and Fan does not teach adding random noise.
US patent 10,474,953 B2 Thompson, et al. [herein “Thompson”] column 4 lines 57-63 using constraint violation and constraint magnitude to train or revise a weight vector which perturbs genes of infeasible chromosomes to bring it into feasibility. The constraint violations may reasonably be considered a violation map and the perturbations with the weight vector is a second optimization. See Thompson column 5 lines 20-21 (“a secondary optimization (e.g., constraint minimization)”). However, Thompson fails to teach dilating to determine a selected region and generating random noise within the selected region. Notably, the weight vector taught by Thompson column 4 lines 57-63 is not random noise.
Spall, J. “An Overview of the Simultaneous Perturbation Method for Efficient Optimization” Johns Hopkins APL Technical Digest, vol. 19, no. 4 (1998) [herein “Spall”] teaches an overview of perturbed gradient based optimization. Spall page 490 step 2 teaches simultaneous perturbation vectors of random perturbation. Spall page 490 step 3 teaches loss function evaluation before gradient approximation (step 4) and updating parameter estimates (step 5). Spall page 490 step 5 further mentions altering the update step to impose constraints. But Spall fails to teach dilating to determine a selected region and generating random noise within the selected region.
Lu, S., et al. “PA-GD: On the Convergence of Perturbed Alternating Gradient Descent to Second-Order Stationary Points for Structured Nonconvex Optimization” Proceedings of the 36th Int’l Conf. on Machine Learning (2019) [herein “Lu”] teaches Perturbed Alternating Gradient Descent (PA-GD) optimization. But Lu fails to teach dilating to determine a selected region and generating random noise within the selected region.
Jiang, J. & Fan, J. “Dataless Training of Generative Models for the Inverse Design of Metasurfaces” arXiv:1906.07843v1 [physics.comp-ph] (2019) (cited in IDS dated 29 September 2020) teaches generating metasurface designs using a loss function and a generative neural network. Jiang section 4.1 teaches the loss function used for optimizing. Jiang section 4 first paragraph teaches that the generative neural network-based optimization includes a “noise amplitude.” But Jiang fails to teach a violations map or selecting a region determined by dilating the violations map.
None of the references taken either alone or in combination with the prior art of record disclose “determining … a first violations map based on the improved segmented design and at least one paintbrush pattern…; dilating … the first violations map to determine a selected region; generating … random noise within the selected region” in combination with the remaining elements and features of the claimed invention.
Conclusion
Examiner respectfully requests, in response to this Office action, support is shown for language added to any original claims on amendment and any new claims. Indicate support for newly added claim language by specifically pointing to page(s) and line number(s) in the specification and/or drawing figure(s).
When responding to this Office Action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections.  See 37 CFR 1.111(c).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jay B Hann whose telephone number is (571)272-3330. The examiner can normally be reached M-F 10am-7pm EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rehana Perveen can be reached on (571)272-3676. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Jay Hann/Primary Examiner, Art Unit 2148                                                                                                                                                                                                        22 September 2022